Exhibit 10.2

EXECUTION VERSION

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This Intellectual Property Security Agreement is entered into as of March 11,
2013 by and among HERCULES TECHNOLOGY GROWTH CAPITAL, INC. (“Lender”) and OCZ
TECHNOLOGY GROUP, INC., a Delaware corporation (“Grantor”).

RECITALS

A. Lender has agreed to make certain advances of money and to extend certain
financial accommodation (the “Loans”) to Grantor in the amounts and manner set
forth in that certain Loan and Security Agreement by and among Lender and
Grantor, and each of Grantor’s domestic subsidiaries, dated as of March 11, 2013
(as the same may be amended, modified or supplemented from time to time, the
“Loan Agreement”; capitalized terms used herein are used as defined in the Loan
Agreement).

B. Lender is willing to make the Loans to Grantor, but only upon the condition,
among others, that Grantor shall grant to Lender a security interest in certain
Copyrights, Trademarks and Patents to secure the obligations of Grantor under
the Loan Agreement.

C. Pursuant to the terms of the Loan Agreement, Grantor have granted to Lender a
security interest in all of Grantor’s right, title and interest, whether
presently existing or hereafter acquired, in, to and under all of the
Collateral.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Loan Agreement
and all other agreements now existing or hereafter arising among Grantor and
Lender, Grantor hereby represents, warrants, covenants and agrees as follows:

AGREEMENT

To secure its obligations under the Loan Agreement and under any other agreement
now existing or hereafter arising among Lender and Grantor, Grantor grant and
pledge to Lender a security interest in all of Grantor’s right, title and
interest in, to and under its Intellectual Property (including without
limitation those Copyrights, Patents and Trademarks listed on Schedules A, B and
C hereto), and including without limitation all proceeds thereof (such as, by
way of example but not by way of limitation, license royalties and proceeds of
infringement suits), the right to sue for past, present and future
infringements, all rights corresponding thereto throughout the world and all
re-issues, divisions continuations, renewals, extensions and
continuations-in-part thereof.

Notwithstanding anything contained in this agreement to the contrary, the
property in which Grantor has granted an pledged a security interest hereunder
shall not include: (i) any rights or interest in any contract, lease, permit,
license, or license agreement covering real or personal property of Grantor if
under the terms of such contract, lease, permit, license, or license agreement,
or applicable law with respect thereto, the grant of a security interest or lien
therein is prohibited as a matter of law or under the terms of such contract,
lease, permit, license, or license agreement and such prohibition or restriction
has not been waived or the consent of the other party to such contract, lease,
permit, license, or license agreement has not been obtained (provided, that,
(A) the foregoing exclusions of this clause (i) shall in no way be construed
(1) to apply to the extent that any described prohibition or restriction is
ineffective under Section 9-406, 9-407, 9-408, or 9-409 of the UCC or other
applicable law, or (2) to apply to the extent that any consent or waiver has
been obtained that would permit Lender’s security interest or lien to attach
notwithstanding the prohibition or restriction on the pledge of such contract,
lease, permit, license, or license agreement and (B) the foregoing exclusions of
clause (i) shall in no way be construed to limit, impair, or otherwise affect
Lender’s continuing security interests in and liens upon any rights or interests
of Grantor in or to (1) monies due or to become due under or in connection with
any described contract, lease, permit, license, license agreement, or (2) any
proceeds from the sale, license, lease, or other dispositions of any such
contract, lease, permit,



--------------------------------------------------------------------------------

license or license agreement); or (ii) any United States intent-to-use trademark
applications to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable federal law,
provided that upon submission and acceptance by the United States Patent and
Trademark Office of an amendment to allege use pursuant to 15 U.S.C.
Section 1060(a) (or any successor provision), such intent-to-use trademark
application shall be within the security interest granted hereunder.

This security interest is granted in conjunction with the security interest
granted to Lender under the Loan Agreement. The rights and remedies of Lender
with respect to the security interest granted hereby are in addition to those
set forth in the Loan Agreement and the other Loan Documents, and those which
are now or hereafter available to Lender as a matter of law or equity. Each
right, power and remedy of Lender provided for herein or in the Loan Agreement
or any of the Loan Documents, or now or hereafter existing at law or in equity
shall be cumulative and concurrent and shall be in addition to every right,
power or remedy provided for herein and the exercise by Lender of any one or
more of the rights, powers or remedies provided for in this Intellectual
Property Security Agreement, the Loan Agreement or any of the other Loan
Documents, or now or hereafter existing at law or in equity, shall not preclude
the simultaneous or later exercise by any person, including Lender, of any or
all other rights, powers or remedies.

Grantor represents and warrants that Exhibits A, B, and C attached hereto set
forth any and all intellectual property rights in connection to which Grantor
has registered or filed an application with either the United States Patent and
Trademark Office or the United States Copyright Office, as applicable.

(Signatures to Follow)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by their respective officers thereunto duly
authorized as of the first date written above.

 

Address of Grantor:

 

6373 San Ignacio Avenue

San Jose, CA 95119

   

GRANTOR:

 

OCZ TECHNOLOGY GROUP, INC.

    By:         Title:    

 

Address of Lender:

 

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Attn: Loan Documentation

   

 

LENDER:

 

HERCULES TECHNOLOGY GROWTH CAPITAL, INC.

    By:         Title:    



--------------------------------------------------------------------------------

EXHIBIT A

Copyrights

NONE.



--------------------------------------------------------------------------------

EXHIBIT B

Patents

PATENTS ISSUED—United States

 

Patent No.    Title

6035384

  

Solid state disk drive address generator with multiplier circuit

6374389

  

Method for correcting single bit hard errors

7,155,633

  

Exchange server method and system

7464156

  

Load balancing method for exchanging data between multiple hosts and storage
entities in IP Based Storage Area Network

7460672

  

Method for Securing Data Storage in a Storage Area Network

7584341

  

Method for Defragmenting of virtual volumes in a storage area network (SAN)

7,301,846

  

Method and Apparatus for Increasing Computer Memory Performance

7,310,240

  

Method for Increasing Stability of System Memory through Enhanced Quality of
Supply Power

7,433,994

  

On-Device Data Compression to Increase Speed of Flash Memory-Based Mass
StorgeDevices

7,542,305

  

Memory Module Having On-Package or On-Module Termination

7,738,252

  

Method and Apparatus for Improved Thermal Management of Computer Memory Modules

7,876,564

  

Method and Apparatus for Cooling Computer Memory

7,983,860

  

Method and System for Monitoring Power Consumpiton of a Computer Component

8,083,536

  

Connector Assembly and Method for SATA Drives

8,145,977

  

Methods and Apparatus for Providing Error Correction to Unwritten Pages and for
Identifying Unwritten Pages in Flash Memory

8,164,935

  

Memory Modules and Methods for Modifying Memory Subsystem Performance

8,312,444

  

Method for Optimizing Memory Modules for User-Specific Environments

8,310,836

  

Mass Storage Device for a Computer System and Method Therefor

8,331,123

  

High Performance Solid-State Drives and Methods Therefore

8,335,099

  

Optical Memory Device and Method Therefor

8,370,720

  

Mass Storage Device and Method for Offline Background Scrubbing of Solid-State
Memory Devices

8,375,162

  

Method and Apparatus for Reducing Write Cycles in NAND-Based Flash Memory
Devices

8,151,030

  

Method of increasing DDR memory bandwidth in DDR SDRAM modules



--------------------------------------------------------------------------------

PENDING PATENTS—United States

 

Application #    Title

13/153694

  

Read Cache Device and Methods Thereof for Accelerating Access to Data in a
Storage Network

13/666,305

  

Methods and Apparatus for Providing Hypervisor-Level Acceleration and
Virtualization Services

12/179,715

  

Method for Optimizing Memory Modules for a User Specific Environments

12/496,685

  

On-Device Data Compression for Non-Volatile Memory-Based Mass Storage Devices

12/632,176

  

Memory Modules and Methods for Modifying

12/713,349

  

Modular Mass Storage System and Method Therefor

12/783,978

  

Mass Storage Device for a Computer System and Method Therefor

12/793,023

  

Method and Apparatus for Reducing Write Cycles in NAND-Based Flash Memory
Devices

12/815,661

  

Hierarchically Structured Mass Storage Device and Method

12/835,817

  

Method and Apparatus to Increasing File Copy Performance on Solid State Mass
Storage Devices

12/810,984

  

Read Enable Signal Adjusting Flash Memory Device and Read Control Method of
Flash Memory Device

12/811,001

  

Flash Memory Device and Flash Memory Programming Method Equalizing Wear-Level

12/859,339

  

Optical Memory Device and Method Therefor

12/859,557

  

Methods, Systems and Devices for Increasing Data Retention on Solid-State Mass
Storage Devices

12/859,595

  

Mass Storage Device and Method for Offline Background Scrubbing of Solid-State
Memory Devices

12/862,176

  

NAND Flash-Based Storage Device With Built-In Test-Ahead for Failure
Anticipation

12,872,114

  

Connector Assembly and Method for SATA Drives

12/876,937

  

Large Capacity Solid-StAtE Storage Devices and Methods Therefor

12/886,771

  

High Performance Solid State Drves and Methods Therefor

12/886,796

  

Central Processing Unit and Method for Workload Dependent Optimization Thereof

12/900,596

  

Computer System and Processing Method of Utilizing Graphics Processing Unit with
ECC and Non-ECC Memory Switching Capability

12/903,260

  

Modular Mass Storage Devices and Methods of Using

12/917,641

  

Mass Storage Device and Method of Accessing Memory Devices Thereof

12/943,192

  

Mass Storage Device with Solid-State Memory Components Capable of Increased
Endurance

12/945,100

  

Method for Restoring and Maintaining Solid-State Drive Performance

12/960,626

  

RAID Storage Systems Having Arrays of Solid-State Drives and Methods of
Operation

12/986,564

  

Solid State Mass Storage Devce and Method for Failure Anticipation

13/027,597

  

Computer System with Backup Function and Method Therefor

13/032,805

  

Methods and Systems Utilizing Nonvolatile Memory in a Computer System Main
Memory

13/088,450

  

Flash Memory Device and Method of Operation

13/103,270

  

Self-Trimming NAND Flash-Based Solid State Drive

13/115,716

  

Solid State Drive with Low Write Amplification

13/128,981

  

Controller for Solid State Disk WhichControlsAccess to Memory Bank

13/142,605

  

Memory Controller and Memory Mangement Method

13/146,427

  

Controller for Solid State Disk, WhichControls Simultaneous Switching of Pads

13/147,403

  

Memory Device, Memory Management Device, and Memory Management Method

13/148,115

  

Prgramming Method and Device for Abuffer Cache in a Solid-State Disk System

13/159,557

  

Apparatus for Optimizing Supply Power of a Comupter Component and Methods
Therefor

13/177,839

  

Method for Flexible ECC Configuration of a Memory Space

13/181,589

  

Large Capacity Solid-State Storage Device and Methods Therefor

13/185,689

  

Solid-State Memory Based Storage Device with Low Error Rate

13/201,362

  

Storage system using high speed storage device as cache

13/205,300

  

PCIe Bus Extension System, Method and Interfaces Therefor

13/211,760

  

Mass Storage System and Method Using Hard Disk and Solid-State Media

13/251,491

  

Non-Volatile Memory-Based Mass Storage Device and Methods for Writing Data
Thereto

13/257,185

  

Apparatus and Method for Managing a Dram Buffer



--------------------------------------------------------------------------------

13/257,458

  

SSD Controller, and Method for Operating an SSD Controller

13/264,275

  

Cache and Disk Management Method, and a Controller Using the Method

13/280,597

  

Page-Buffer Management of Non-Volatile Memory-Based Mass Storage Devices

13/311,723

  

Mass Storage Systems and Methods Using Solid-State Storage Media

13/337,482

  

Methods, Storage Devices, and Sytems for Promoting the Endurance of Non-Volatile
Solid-State Memory Components

13/339,413

  

Mounting Structure and Method for Dissipating Heat from a Computer Expansion
Card

13/368,878

  

Solid State Memory-Based Storage Device Using Optical Input/Output Links

13/551,914

  

Power Supply for a Computer System Having Customizeable Cable Extensions

13/558,830

  

Non-Volatile Solid State Memory-Based Mass Storage Device and Methods Thereof

13/586,979

  

Mass Storage Device for a Computer System and Method Therefor

13/669,727

  

Integrated Storage/Processing Devices, Systems and Methods for Performing Big
Data Analytics

13/689,727

  

Integrated Storage/Processing Devices, Systems and Methods for Performing Big
Data Analytics

13/677,900

  

Solid State Mass Storage Device and Methods of Operation

13/678,192

  

NAND Flash Based Storage Device and Methods of Using

13/758,346

  

Apparatus, Methods and Architecture to Increase Write Performance and Endurance
of Non-Volatile Solid State Memory Components

13/405,350

  

System And Method For Increasing DDR Memory Bandwidth In DDR SDRAM Modules

12/810,984

  

READ ENABLE SIGNAL ADJUSTING FLASH MEMORY DEVICE AND READ CONTROL METHOD OF
FLASH MEMORY DEVICE

12/811,001

  

FLASH MEMORY DEVICE AND FLASH MEMORY PROGRAMMING METHOD EQUALIZING WEAR-LEVEL

13/058,314

  

DEVICE AND METHOD OF CONTROLLING FLASH MEMORY

13/128,981

  

CONTROLLER FOR SOLID STATE DISK WHICH CONTROLS ACCESS TO MEMORY BANK

13/142,605

  

MEMORY CONTROLLER AND MEMORY MANAGEMENT METHOD

13/146,427

  

CONTROLLER FOR SOLID STATE DISK, WHICH CONTROLS SIMULTANEOUS SWITCHING OF PADS

13/201,362

  

STORAGE SYSTEM USING A RAPID STORAGE DEVICE AS A CACHE

13/148,115

  

PROGRAMMING METHOD AND DEVICE FOR A BUFFER CACHE IN A SOLID-STATE DISK SYSTEM

13/147,403

  

MEMORY DEVICE, MEMORY MANAGEMENT DEVICE, AND MEMORY MANAGEMENT METHOD

13/257,185

  

APPRATUS AND METHOD FOR MANAGING A DRAM BUFFER

13/257,458

  

SSD CONTROLLER, AND METHOD FOR OPERATING AN SSD CONTROLLER

13/264,275

  

CACHE AND DISK MANAGEMENT METHOD, AND A CONTROLLER USING THE METHOD

13/519,724

  

CONTROLLER FOR DETECTING AND CORRECTING AN ERROR WITHOUT A BUFFER, AND METHOD
FOR OPERATING SAME



--------------------------------------------------------------------------------

EXHIBIT C

Trademarks

OCZ Technology Group, Inc.

United States Trademarks

 

Entry

  

Mark

  

Registration No.

  

Registration Date

1.

   SUPERSCALE    4,119,820    3/27/2012

2.

   INTREPID    4,105,681    2/28/2012

3.

   DENEVA    4,099,159    2/14/2012

4.

   SILENCER    3,352,055    12/11/2007

5.

   PC POWER AND COOLING    3,859,399    10/12/2010

6.

   HYPERSONIC    3,417,286    4/29/2008

7.

   OCZ    2,810,218    2/3/2004

8.

   LOGO [g585007image002.jpg]    1,778,764    6/29/1993

9.

   LOGO [g585007image004.jpg]    1,755,030    3/2/1993

10.

   VELODRIVE    4,099,161    2/14/2012

11.

   TALOS    4,099,160    2/14/2012

12.

   LOGO [g585007image006.jpg]    4249091    11/27/2012

13.

   INDILINX INFUSED    4249090    11/27/2012

14.

   LOGO [g585007image008.jpg]    4150238    5/29/2012



--------------------------------------------------------------------------------

Entry

  

Mark

  

Registration No.

  

Registration Date

15.

   LOGO [g585007image010.jpg]    4150140    5/29/2012

16.

   INDILINX    4201127    9/4/2012

17.

   LOGO [g585007image012.jpg]    4201238    9/4/2012

18.

   LOGO [g585007image014.jpg]    4139254    5/21/2012

19.

   LOGO [g585007image016.jpg]    4139249    5/8/2012

 

V. United States Trademark Applications

 

Entry

  

Mark

  

Application No.

  

Filing Date

1.

   VERITESSE    85/457,269    10/26/2011

2.

   DATAWARD    85/346,413    6/15/2011

3.

   DATASCRIBE    85/346,409    6/15/2011